Title: To James Madison from George Washington, 14 October 1793
From: Washington, George
To: Madison, James


My Dear Sir,
Mount Vernon 14th Oct. 1793
(Private)
The calamitous situation of Philadelphia—and the little prospect from present appearances of its eligibility to receive Congress by the first Monday in Decemb’r involves a serious difficulty.
It has been intimated by some, that the President ought, by Proclamation, to convene Congress a few days before the above period, at some other place—and by others, (although in extraordinary cases he has power to convene, yet) that he has none to change the place. Mr Jefferson when here on his way home, was of the latter opinion; but the laws were not fully examined; nor was the case at that time so serious as it now is. From the Attorney General to whom I have since written on this subject, requesting an Official opinion, I have received no answer; nor is it probable I shall do it soon, as I believe he has no communication with the Post Office.
Time presses, and the Malady at the usual place of meeting is becoming more & more alarming. What then, do you think is the most advisable course for me to pursue in the present exigency? Summon Congress to meet at a certain time & place in their legislative capacity? Simply to state facts, & say I will meet the members at the time & place just mentioned, for ulterior arrangements? or leave matters as they are, if there is no power in the Executive to alter the place, legally?
In the first & second cases (especially the first) the delicacy of my naming a place will readily occur to you. My wishes are, that Congress could have been assembled at Germantown (to show I meant no partiality) leaving it to themselves if there should appear no prospect of getting into Philadelphia soon, to decide on what sh’d be done thereafter; but acc’ts say that some people have died in Germantown also, of the Malignant fever. Every death, however, is now ascribed to that cause, be the disorder what it may.
Wilmington & Trenton are nearly equidistant, from Philadelphia in opposite directions; but both are on the gr’t thoroughfare and equally exposed to danger from the Multitude of Travelers & neither may have Chambers suffice’t for the H’e of Representatives. Annapolis and Lancaster are more secure and have good accomodations; but to name either, especially the first, would be thought to favour the Southern convenience most, perhaps might be attributed to local views—especially as New York is talked of for this purpose. Reading if there are proper conveniences at it would favour neither the Southern nor Northern interest most, but would be alike to both.
I have written to Mr Jefferson on this subject—notwithstanding which I would thank you for your opinion, & that fully, as you see my embarrassment. I even ask more, I would thank you (not being acquainted with forms & having no one with me that is—) to sketch some instrument for publication proper for the case you think most expedient for me to pursue in the present state of things, if the members are to be called together as before mentioned. The difficulty of keeping Clerks in the public Offices had, in a manner, suspended business before I left Philad’a; and the heads of Departments having matters of private concernment which required them to be absent, has prevented my return thither longer than I had intended—but I have now called upon the several Secretaries to meet me there or in the vicinity the first of next month, for which I shall set out the 27th or 28th of the present.
The accounts from that City are really affecting. Two Gentlemen from New York now here (Colonels Platt & Sargent) say they were told at the Swedes ford of Schoolkil by a person who said he had it from Governor Mifflin that by the official report from the Mayor of the City upwards of 3500 had died and the disorder by all accounts was spreading, & raging more violently than ever. If cool weather accompanied with rain does not put a stop to the Malady, distressing indeed must be the condition of that City—now almost depopulated by removals & deaths. I am always, and with very sincere regards & friendship Your affectionate
Geo Washington
I would not have sent you such a scrawl, but really have no time to copy it. I came here to look a little into my own private concerns, but have no time allowed me for this purpose being followed by other matters.
